Citation Nr: 1728631	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  11-18 536A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension, to include as secondary to service-connected glomerulonephritis, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disorder, to include as secondary due to Agent Orange exposure, and if so, whether service connection is warranted.

3.  Entitlement to a compensable disability rating prior to November 8, 2012, and in excess of 60 percent thereafter for glomerulonephritis, occasional hematuria, and flank pain.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1967.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction now properly lies with the Roanoke, Virginia RO.  

As an initial matter, the Veteran's claim on appeal was originally characterized as a claim for service connection for a skin condition, but later recharacterized by the RO as a claim for chloracne.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The medical evidence of record reveals that the Veteran has been treated for several skin disorders, including folliculitis and rashes.  Given the foregoing, the Veteran's claim is not limited solely to chloracne; rather, the claim is properly characterized as a claim for a skin disorder, to include chloracne.  

Although the RO declined to reopen the Veteran's claims in a July 2010 rating decision, the Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate them de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  The Board has characterized the issues accordingly.

Regarding the Veteran's claim for an increased disability rating for his service-connected glomerulonephritis, the RO assigned a 60 percent disability evaluation, effective November 8, 2012, in December 2013 rating decision.  However, because the increase to a 60 percent disability evaluation does not constitute a full grant of the benefits sought since an even higher rating is possible, and the Veteran has not indicated he is satisfied or content with the 60 percent disability rating, the granting of this higher rating did not abrogate his pending appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an increased disability rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded). 

In March 2014, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

The issues of service connection for hypertension and a skin disorder, as well as the Veteran's claims for an increased rating for service-connected glomerulonephritis and TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed January 2005 rating decision denied claims for service connection for hypertension and a skin disorder.

2.  An appeal of a September 2005 rating decision denying a claim for service connection for a skin disorder, to include as secondary due to Agent Orange exposure, was later withdrawn.

3.  Additional evidence, considered with the record as a whole, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and raises a reasonable possibility of substantiating the claims for service connection for hypertension and a skin disorder.


CONCLUSIONS OF LAW

1.  The original January 2005 rating decision denied claims for service connection for hypertension and a skin disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  Evidence received since the January 2005 rating decision is new and material to reopen the claim of service connection for hypertension, to include as secondary to service-connected glomerulonephritis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Evidence received since the last final denial on the issue of service connection for a skin disorder, to include as secondary due to Agent Orange exposure, is new and material to reopen the claim. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Legal Criteria and Analysis

I.  New and Material Evidence

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. §§ 7104, 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

The Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Hypertension

In July 2004, the Veteran filed a claim for service connection for hypertension.  At the time of the January 2005 rating decision denying the claims, the evidence of record included the Veteran's service treatment records and post-service VA treatment records.  The RO denied the Veteran's claim, finding that there was no evidence that the Veteran's hypertension was diagnosed or treated during service, nor manifested to a compensable degree within one year from separation from service.  

The Veteran did not file a notice of disagreement, nor submit any new and material evidence within a year following the decision; therefore, the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

In February 2010, the Veteran submitted a request to reopen his claim for entitlement to service connection for hypertension.  The RO denied reopening the claim in a July 2010 rating decision on the basis that no additional evidence had been received to show that the Veteran's hypertension was related to service.

The Board finds that evidence has been received to reopen the Veteran's claim for service connection for hypertension.  As noted above, for a claim to be reopened from a final, unappealed, decision, new and material evidence must be provided.  38 C.F.R. § 3.156(a).  Review of the record shows that the Veteran submitted evidence in September 2016 that indicates that his hypertension may have been caused by his service-connected glomerulonephritis.  See June 2013 Dr. R.P. Treatment Note; see also September 2016 Veteran Correspondence.  Alternatively, the Veteran testified during his April 2017 Board hearing that his hypertension may be caused by his service-connected posttraumatic stress disorder (PTSD).  This evidence is both new and material to the Veteran's claim for service connection for hypertension.  

This evidence was not before the RO in January 2005 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claim, and the Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Accordingly, the Board finds that new and material evidence has been added to the record and the claim for service connection for hypertension must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Skin Disorder 

The Veteran filed a claim for service connection for a skin condition in July 2004.  At the time of the January 2005 rating decision denying the claims, the evidence of record included the Veteran's service treatment records and post-service VA treatment records.  The RO denied the Veteran's claim, finding that there was no evidence that the Veteran had a diagnosed skin condition.  

In September 2005, the Veteran filed a claim for a skin condition as secondary to Agent Orange exposure.  A September 2005 rating decision recharacterized the issue as a claim for service connection for chloracne.  The RO denied the claim, finding that the Veteran's disability did not manifest to a compensable degree within one year after separation from service.    

The Veteran filed a notice of disagreement in June 2006 and the RO issued a statement of the case in December 2006.  The Veteran filed a VA Form 9, perfecting his appeal in January 2007 after the statement of the case was issued.  However, he withdrew his appeal in March 2008, after which the September 2005 decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

In February 2010, the Veteran submitted a request to reopen his claim for entitlement to service connection for a skin condition, to include as secondary to Agent Orange exposure.  The RO denied reopening the claim in a July 2010 rating decision on the basis that no additional evidence had been received to show that the Veteran's skin condition was related to service, manifested within a year of separation, or was secondary to a service-connected disability.

The Board finds that evidence has been received to reopen the Veteran's claim for service connection for a skin condition.  As noted above, for a claim to be reopened from a final, unappealed, decision, new and material evidence must be provided.  38 C.F.R. § 3.156(a).  Review of the record shows that the Veteran and his wife testified during his April 2017 Board hearing that his skin condition has been presented since his separation from service.  This evidence is both new and material to the Veteran's claim for service connection for a skin condition.  

This evidence was not before the RO since the last final denial and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claim, and the Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Accordingly, the Board finds that new and material evidence has been added to the record and the claim must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension, to include as secondary to service-connected glomerulonephritis is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a skin disorder, to include as secondary due to Agent Orange exposure is reopened, and to that extent only, the appeal is granted.


REMAND

The Board finds that additional development is needed prior to adjudication of the claims.  The Veteran has not been afforded VA examinations for his claims for service connection for hypertension and a skin disorder.  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

In this case, although service treatment records are silent as to any diagnosis or treatment for the aforementioned disabilities during the Veteran's active duty service, the Board finds that there is competent evidence that his claimed disabilities may be associated with an in service disease, injury or event.  See e.g., April 2017 Board Hearing Transcript.  As such, the Board finds it necessary to remand this issue to obtain VA examinations to determine the nature and etiology of the Veteran's hypertension and a skin disorder.  McLendon, 20 Vet. App. at 79.

In addition, the Veteran was last examined for his glomerulonephritis in March 2010.  While the mere passage of time is not a basis for requiring a new examination, recent evidence submitted by the Veteran suggests the possibility that his glomerulonephritis symptomatology has worsened during the relevant time period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); see e.g., April 2017 Board Hearing Transcript.  Significantly, the Veteran stated during his April 2017 Board hearing that he experiences swelling in his hands as well as regular fatigue and weakness due to his glomerulonephritis.  Therefore, the Board finds that a remand is necessary to assess the current severity of the Veteran's service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of a veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination-particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

At his hearing, the Veteran raised the issue of TDIU as part of his rating decision.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of Rice and the remand of the claim for a higher rating for glomerulonephritis, the TDIU rating issue must be remanded because the claims are inextricably intertwined and must be considered together.  Therefore, a decision by the Board on the Veteran's TDIU rating claim would, at this point, be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

While on remand, the RO also should attempt to obtain the Veteran's updated VA treatment records and any relevant private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran via a notice letter (which includes provisions describing secondary service connection claims) and request authorization to obtain any outstanding records pertinent to the claim, including any private treatment records following proper VA procedures.  

2.  Afford the Veteran a VA medical examination by a clinician to determine the nature and etiology of the Veteran's hypertension.  The entire claims file must be made available to the clinician, and the opinion should include discussion of the Veteran's documented medical history and assertions.  After reviewing the claims file, the examiner should answer the following questions:

a)  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's hypertension was caused by his service-connected disabilities, to include glomerulonephritis or PTSD?

b)  If not, is it at least as likely as not (a fifty percent probability or greater) that Veteran's hypertension was aggravated (permanently worsened beyond its natural progression) by his service-connected disabilities, to include glomerulonephritis or PTSD?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment was attributable to aggravation of conditions by the service-connected disability/ies.

c)  If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's hypertension is otherwise related to his active duty service?

3.  Afford the Veteran a VA examination by a dermatologist to determine the nature and etiology of the Veteran's skin disorder, to include chloracne.  The entire claims file must be made available to the clinician, and the opinion should include discussion of the Veteran's documented medical history and assertions.  After reviewing the claims file, the examiner should address whether it at least as likely as not (a fifty percent probability or greater) that the Veteran's diagnosed skin disorder, if shown, is etiologically related to service, including herbicide agent exposure therein.

4.  Afford the Veteran a VA examination to evaluate the current nature and severity of his glomerulonephritis.  A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  

In assessing the current nature and severity of the Veteran's glomerulonephritis, the examiner is asked to address the extent to which the functional impairment caused by the Veteran's glomerulonephritis impairs his ability to meet the demands of a job, whether sedentary or physical, and the timeframe in which such impairment arose.  Commentary should also be provided on the extent of social impairment resulting from glomerulonephritis.  All opinions and conclusions reached by the examiner should be thoroughly explained.

5.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must readjudicate the Veteran's claims (including TDIU) in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


